Citation Nr: 0920756	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
residuals of a fractured right tibia and fibula.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to 
November 1979 and from September 1989 to February 1990.  

This matter had come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that denied service connection for a left hip disability, to 
include as secondary to service-connected residuals of a 
fractured right tibia and fibula, and denied a TDIU rating.  
In December 2004, the Board remanded this appeal for further 
development.  

In a July 2007 decision, the Board denied the Veteran's 
claims.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 2008, the parties (the Veteran and the 
VA Secretary) filed a joint motion which requested that the 
Board's decision be vacated and remanded.  A September 2008 
Court Order granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the September 
2008 Court Order.  

The Veteran is service-connected for residuals of a fractured 
right tibia and fibula.  The Veteran is also service-
connected for a right hip disability (osteoarthritis of the 
right hip); scar residuals of the right leg; an absence of a 
right lateral femoral cutaneous nerve; and for bilateral 
hearing loss.  

The Veteran's service treatment records do not specifically 
show complaints, findings, or diagnoses of a left hip 
disability.  The service treatment records do show treatment 
for a fractured right tibia and fibula.  The Veteran 
underwent an osteotomy of his upper right leg with an 
internal fixation device.  

Post-service treatment records show treatment for disorders 
including left hip problems.  

For example, a January 2003 VA orthopedic examination report 
noted that the Veteran's claims file had been reviewed.  As 
to an assessment, the examiner indicated that the Veteran had 
a previous iliac crest bone graft taken from the left and 
right hip area to treat osteomyelitis.  The examiner noted 
that the Veteran had undergone an open reduction and internal 
fixation of the right ulna with a bone graft in April 1989.  
The examiner stated that on the present examination, he 
really did not see any evidence that the Veteran had a left 
hip condition.  The examiner reported that the Veteran did 
have a previous well healed incision over the left hip from 
the surgical area, but that his chief complaint of pain was 
really more in the posterior buttocks area where there had 
never been any other incisions.  The examiner stated that he 
could not appreciate any severe pathology on a magnetic 
resonance study or on X-rays of the hip joint.  The examiner 
indicated that the Veteran did have some buttocks tenderness, 
but that it was nowhere near the previous incision and that 
he did not think it was related at all in anyway to his 
previous injuries or his right leg condition.  The examiner 
stated that he did not think any such tenderness was service-
connected in anyway.  The examiner commented that he did not 
think such tenderness was related in anyway to the Veteran's 
previous surgery or his previous condition as the examination 
clearly showed that the area of tenderness was not located 
near the previous surgical incision, that it did not involve 
the hip joint, that it did not involve any of the bony or 
muscular attachments, and that it would not be related to the 
Veteran's previous condition.  

A September 2005 VA orthopedic examination report indicated 
that the Veteran's claims file was available and reviewed.  
The diagnoses were right leg/knee, old healed fractures of 
the proximal shafts of the right tibia and fibula with 
minimal residual deformities, minimal degenerative changes of 
the right knee, and an area of the skin desensitized (as per 
monofilament) by the absence of a femoral cutaneous nerve 
(donor site) that had not increased in severity since a VA 
examination in 2003; right hip pain, radiographically with 
bone cysts within the superolateral portion of the right 
femoral head and superior portion of the right femoral neck; 
left hip, no significant osseous, articular, or soft tissue 
abnormalities; and left knee pain, radiographically normal.  

The examiner commented that he agreed with the previous VA 
examiner that it was less likely than not that a left hip 
problem was secondary to the Veteran's service-connected 
residuals of a fractured right tibia and fibula or of the 
right hip.  The examiner remarked that the Veteran did not 
appear to have improved since his last examination in 2003 
and, in fact, was worse that day due to an acute left knee 
injury after a fall because his right leg gave out.  The 
examiner noted that the Veteran was getting neither adequate 
pain management nor current treatment.  The examiner stated 
that it would seem that until either of those two things were 
at their optimum, it was unrealistic to think that the 
Veteran could secure or follow a substantially gainful 
occupation.  

An August 2006 VA general medical examination report noted 
that the Veteran's claims file was reviewed.  The diagnoses 
included mild degenerative joint disease of the right knee 
with chronic pain secondary to the Veteran's service-
connected fracture of the right tibia and fibula, and 
degenerative arthritis, bilateral hips, with the Veteran's 
report of chronic bilateral hip pain, and a bone graft from 
the lateral aspect of both iliacs that would not affect the 
hip joint where the Veteran reported the pain.  The examiner 
stated that the Veteran's bilateral hip pain was most likely 
from obesity and years of physical training as well as 
degenerative changes.  Other diagnoses included resolved 
fracture, right tibia and fibula, with one episode of 
osteomyelitis, resolved at this time, and chronic pain 
secondary to the previous fracture; scar from the fracture of 
right tibia and fibula; paralysis of the external cutaneous 
nerve, right lower extremity secondary to the service-
connected tibia and fibula fracture; and mild degenerative 
arthritis of the lumbar spine not likely secondary to the 
service-connected right tibia and fibula fracture and most 
likely secondary to age and obesity.  The examiner commented 
that the Veteran would not be able to perform physical 
employment, but he seemed appropriate for sedentary 
employment.  

The Board observes that the December 2008 joint motion (noted 
above in the INTRODUCTION) found that the Board failed to 
ensure compliance with its previous remand directives and 
that the Board failed to ensure VA's duty to assist had been 
fulfilled with respect to obtaining a medical examination and 
opinion as to possible aggravation of the Veteran's left hip 
disability by his service-connected residuals of a fractured 
right tibia and fibula.  

This case was previously remanded by the Board in December 
2004, partly to schedule the Veteran for a VA examination 
with an opinion from an examiner as to whether the Veteran's 
service-connected disabilities at least as likely as not 
rendered him unemployable.  The Board requested that the 
opinion should be accompanied by supporting rationale to 
include a description as to the nature of the limitations 
resulting from the Veteran's service-connected disabilities.  

The December 2008 joint motion found that the August 2006 VA 
examiner's opinion that the Veteran would not be able to 
perform physical employment, but that he seemed appropriate 
for sedentary employment, did not meet the Board's 
requirement of an opinion expressed as "at least as likely 
as not" with respect to the Veteran's unemployability.  The 
joint motion also indicated that the VA examiner did not 
provide supporting rationale for his opinion.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Additionally, the joint motion found that the Veteran had not 
been provided a medical examination with a medical opinion as 
to whether it is at least as likely as not that the Veteran's 
left hip disability has been aggravated by his service-
connected residuals of a fractured right tibia and fibula.  

Since the September 2008 Order from the Court returned this 
matter to the Board "for compliance with the instructions in 
the joint motion", the Board now remands the matter for 
another VA examination, to obtain responsive etiological 
opinions, following a review of the entire claims folder, as 
to the Veteran's claim for service connection for a left hip 
disability, to include as secondary to service-connected 
residuals of a fractured right tibia and fibula, and his 
claim for a TDIU rating.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

The Board also observes that the Veteran's claim for a TDIU 
is inextricably intertwined with his claim for service 
connection for a left hip disability, to include as secondary 
to service-connected residuals of a fractured right tibia and 
fibula.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for left hip problems since September 
2005.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, relevant VA treatment 
records since September 2005 should be 
obtained.  

2.  Schedule the Veteran for an 
examination by a physician to determine 
the nature and likely etiology of his 
claimed left hip disability, to include as 
secondary to service-connected residuals 
of a fractured right tibia and fibula.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current left hip 
disabilities.  

Based on a review claims file, examination 
of the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that any diagnosed left hip disabilities 
are etiologically related to the Veteran's 
period of service.  If not, the examiner 
should then opine as to whether the 
Veteran's service-connected residuals of a 
fractured right tibia and fibula 
aggravated (permanently worsened beyond 
the natural progression) any diagnosed 
left hip disabilities, and if so, the 
extent to which they are aggravated.  The 
examiner should also opine whether the 
Veteran's service-connected disabilities 
at least as likely as not render the 
Veteran unemployable.  All opinions 
expressed should be accompanied by 
supporting rationale, to include a 
description as to the nature of the 
limitations resulting from the Veteran's 
service-connected disabilities.  

3.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a left hip disability, to 
include as secondary to service-connected 
residuals of a fractured right tibia and 
fibula, and entitlement to a TDIU rating.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

